       Case 1:19-cr-00103-JLS-HKS Document 63 Filed 01/21/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,                    )
                                             )
                       Plaintiff,            )
                                             )
                v.                           )          19-CR-103-JLS
                                             )
SHANE GUAY                                   )
                                             )
                      Defendant.             )



                             DECLARATION OF PUBLICATION

       In accordance with 21 U.S.C. § 853(n)(1) and Rule 32.2(b)(6)(C) of the Federal Rules

of Criminal Procedure, notice of the forfeiture was posted on an official government internet

site (www.forfeiture.gov) for at least 30 consecutive days, beginning on December 17, 2020

and ending on January 15, 2021. (See, Attachment 1).


      I declare under penalty of perjury that the foregoing is true and correct. Executed on

January 21, 2021 at Buffalo, NY.

                                          s/Jill Shaw
                                          Jill Shaw
                                          Paralegal
       Case 1:19-cr-00103-JLS-HKS Document 63 Filed 01/21/21 Page 2 of 4

Attachment 1


                        UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NEW YORK
            COURT CASE NUMBER: 19-CR-103-JLS; NOTICE OF FORFEITURE

      Notice is hereby given that on December 14, 2020, in the case of U.S. v. SHANE
GUAY, Court Case Number 19-CR-103-JLS, the United States District Court for the
Western District of New York entered an Order condemning and forfeiting the following
property to the United States of America:

       One (1) Acer Aspire Laptop, bearing serial no. LU5DE0D1600347C6E41601
       (17-ICE-002629), including the following items: One (1) Acer Aspire Laptop, Ser No:
       LU5DE0D1600347C6E41601; One (1) Compaq Presario Tower, Ser No:
       MXK4181PW3; One (1) Dell Inspiron Laptop, Ser No: 6536C91; One (1) LG G4
       cellphone, Ser No: 602CYCV0219059 which was seized from Shane Guay on
       November 06, 2016 in Buffalo, NY.

        The United States hereby gives notice of its intent to dispose of the forfeited
property in such manner as the United States Attorney General may direct. Any person,
other than the defendant(s) in this case, claiming interest in the forfeited property must file
an ancillary petition within 60 days of the first date of publication (December 17, 2020) of
this Notice on this official government internet web site, pursuant to Rule 32.2 of the
Federal Rules of Criminal Procedure and 21 U.S.C. § 853(n)(1). The ancillary petition
must be filed with the Clerk of the Court, U.S. District Clerk's Office, 2 Niagara Square
Room 200, Buffalo, NY 14202, and a copy served upon Assistant United States Attorney
Mary Clare Kane, 138 Delaware Avenue, Federal Centre, Buffalo, NY 14202. The
ancillary petition shall be signed by the petitioner under penalty of perjury and shall set
forth the nature and extent of the petitioner's right, title or interest in the forfeited property,
the time and circumstances of the petitioner's acquisition of the right, title and interest in
the forfeited property and any additional facts supporting the petitioner's claim and the
relief sought, pursuant to 21 U.S.C. § 853(n).

        Following the Court’s disposition of all ancillary petitions filed, or if no such petitions
are filed, following the expiration of the period specified above for the filing of such
ancillary petitions, the United States shall have clear title to the property and may warrant
good title to any subsequent purchaser or transferee.

        The government may also consider granting petitions for remission or mitigation,
which pardon all or part of the property from the forfeiture. A petition must include a
description of your interest in the property supported by documentation; include any facts
you believe justify the return of the property; and be signed under oath, subject to the
penalty of perjury, or meet the requirements of an unsworn statement under penalty of
perjury. See 28 U.S.C. Section 1746. For the regulations pertaining to remission or
mitigation of the forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of
the forfeiture are found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the
forfeiture are found at 28 C.F.R. Section 9.5(b). The petition for remission need not be
      Case 1:19-cr-00103-JLS-HKS Document 63 Filed 01/21/21 Page 3 of 4

made in any particular form and may be filed online or in writing. You should file a petition
for remission not later than 11:59 PM EST 30 days after the date of final publication of this
notice. See 28 C.F.R. Section 9.3(a). The https://www.forfeiture.gov/FilingPetition.htm
website provides access to a standard petition for remission form that may be mailed and
the link to file a petition for remission online. If you cannot find the desired assets online,
you must file your petition for remission in writing by sending it to Assistant United States
Attorney Mary Clare Kane, 138 Delaware Avenue, Federal Centre, Buffalo, NY 14202.
This website provides answers to frequently asked questions (FAQs) about filing a petition
for remission. You may file both an ancillary petition with the court and a petition for
remission or mitigation.
        Case 1:19-cr-00103-JLS-HKS Document 63 Filed 01/21/21 Page 4 of 4


                                 Advertisement Certification Report


The Notice of Publication was available on the www.forfeiture.gov web site for at least 18 hours per day
between December 17, 2020 and January 15, 2021. Below is a summary report that identifies the uptime
for each day within the publication period and reports the results of the web monitoring system’s daily
check that verifies that the advertisement was available each day.

U.S. v. SHANE GUAY

Court Case No:              19-CR-103-JLS
For Asset ID(s):            See Attached Advertisement Copy

   Consecutive          Date Advertisement         Total Hours Web Site             Verification that
   Calendar Day          Appeared on the           was Available during              Advertisement
       Count                 Web Site                  Calendar Day                existed on Web Site
         1                   12/17/2020                      23.8                          Verified
         2                   12/18/2020                      23.9                          Verified
         3                   12/19/2020                      23.9                          Verified
         4                   12/20/2020                      23.9                          Verified
         5                   12/21/2020                      23.9                          Verified
         6                   12/22/2020                      23.9                          Verified
         7                   12/23/2020                      23.9                          Verified
         8                   12/24/2020                      23.8                          Verified
         9                   12/25/2020                      23.9                          Verified
        10                   12/26/2020                      23.9                          Verified
        11                   12/27/2020                      23.9                          Verified
        12                   12/28/2020                      23.9                          Verified
        13                   12/29/2020                      23.9                          Verified
        14                   12/30/2020                      23.8                          Verified
        15                   12/31/2020                      23.9                          Verified
        16                   01/01/2021                      23.9                          Verified
        17                   01/02/2021                      23.9                          Verified
        18                   01/03/2021                      23.9                          Verified
        19                   01/04/2021                      23.9                          Verified
        20                   01/05/2021                      23.9                          Verified
        21                   01/06/2021                      23.9                          Verified
        22                   01/07/2021                      23.9                          Verified
        23                   01/08/2021                      23.9                          Verified
        24                   01/09/2021                      23.8                          Verified
        25                   01/10/2021                      23.9                          Verified
        26                   01/11/2021                      23.9                          Verified
        27                   01/12/2021                      23.9                          Verified
        28                   01/13/2021                      23.9                          Verified
        29                   01/14/2021                      24.0                          Verified
        30                   01/15/2021                      24.0                          Verified
Additional log information is available and kept in the archives for 15 years after the asset has been disposed.
